                  Case 18-10601-MFW          Doc 3391        Filed 07/29/21        Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 11
    TWC Liquidation Trust, LLC,                             Case No. 18-10601 (MFW)

                             Debtor.1                       Hearing Date: August 5, 2021 at 10:30 a.m. (ET)
                                                            Objection Deadline: August 4, 2021 at 4:00 p.m. (ET)

      MOTION TO COMPEL RESPONSE TO ROBERT WEINSTEIN’S FIRST SET OF
             INTERROGATORIES TO SPYGLASS MEDIA GROUP, LLC

             Pursuant to rules 26, 33, and 37 of the Federal Rules of Civil Procedure (the “Federal

Rules”), as incorporated into this proceeding by rules 7026, 7033, 7037 and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Robert Weinstein (“Mr. Weinstein”),

by and through his undersigned counsel, hereby submits this motion (the “Motion”) to compel

Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC; “Lantern”) to answer fully and

under oath the Interrogatories propounded in connection with the Motion to Enforce (as such

capitalized terms are defined below) and to award reasonable fees and costs in connection with

this Motion.

             In support of his Motion, Mr. Weinstein respectfully represents as follows:

                                     JURISDICTION AND VENUE

             1.     The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). A
complete list of the Debtors in these cases (collectively, the “Debtors”), along with the last four digits of each
Debtor’s federal tax identification number, can be found on the claim’s agent website:
http://dm.epiq11.com/#/case/TWC.


{1202.001-W0065449.}
               Case 18-10601-MFW              Doc 3391        Filed 07/29/21         Page 2 of 10




1409. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and the

Court may enter a final order consistent with Article III of the United States Constitution.2

         2.       Pursuant to the Sale Order (defined below), the Court retained “jurisdiction to,

among other things, interpret, implement, and enforce the terms and provisions of this Order and

the APA [….] and to adjudicate, if necessary, any and all disputes concerning or relating in any

way to the Sale Transaction[.]” Sale Order, ¶¶ 51, 66.

         3.       The legal predicates for the relief requested herein is rule 7037 of the Bankruptcy

Rules, rule 37 of the Federal Rules and rule 7026-1 of the Local Rules.

         4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               BACKGROUND

         5.       On May 9, 2018, the Court entered the Order (I) Authorizing the Sale of All or

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief [D.I. 846] (the “Sale Order”) approving the Asset Purchase Agreement (as amended, the

“APA”), pursuant to which Lantern acquired substantially all of the assets of The Weinstein

Company, LLC and the other Debtors (collectively, “TWC”).

         6.       On June 16, 2021, Mr. Weinstein, filed the Motion of Robert Weinstein for Entry

of an Order Enforcing the Sale Order and Granting Related Relief [D.I. 3363] (the “Motion to




2
  Pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”), Mr. Weinstein hereby confirms his consent to
entry of a final order by this Court in connection with this Motion if it is later determined that this Court, absent
consent of the parties, cannot enter final orders or judgments consistent with Article III of the United States
Constitution.

{1202.001-W0065449.}
                                                         2
               Case 18-10601-MFW          Doc 3391       Filed 07/29/21      Page 3 of 10




Enforce”).3 At issue in the Motion to Enforce are certain post-closing participation rights of Mr.

Weinstein regarding the motion picture Scream 4 and other Covered Titles, as further detailed

therein. The Motion to Enforce seeks an entry of an order that Mr. Weinstein is entitled to all of

his post-closing participation rights, and directing Lantern to pay such obligations. See, e.g.

Motion, p. 4 (Requesting an order to “require Lantern to (i) honor Mr. Weinstein’s Participation

Interest in Scream 4, and (ii) pay to Mr. Weinstein all amounts due and that may become due in

accordance with the terms of his Participation Interests and required under the APA.”

(emphasis added); Motion, p. 17 (“[T]he Court should enforce the Sale Order and direct

Lantern to (i) honor Mr. Weinstein’s Participation Interests in Scream 4 or any other Covered

Title, (ii) pay Mr. Weinstein any and all amounts currently due in respect of his Participation

Interests in Scream 4 or any other Covered Title, and (iii) continue paying Mr. Weinstein his

Participation Interests under any Covered Title as and when required in accordance with the

terms of the Participation Interests.”) (emphasis added).

         7.       On July 13, 2021, Mr. Weinstein propounded Robert Weinstein’s First Set of

Interrogatories to Spyglass Media Group, LLC (each, an “Interrogatory” and together, the

“Interrogatories”).    In general terms, the Interrogatories sought limited, narrowly tailored

information regarding Mr. Weinstein’s Participation Interests in Scream 4, which is the subject

to the Motion to Enforce.

         8.       On July 23, 2021, Lantern filed the Objection of Spyglass to Motion of Robert

Weinstein for Entry of an Order Enforcing the Sale Order and Granting Related Relief [D.I.

3387] (the “Objection”).




3
  Except where otherwise indicated, capitalized terms used but not defined in this Motion have the meanings
ascribed to them in the Motion to Enforce.

{1202.001-W0065449.}
                                                    3
               Case 18-10601-MFW          Doc 3391     Filed 07/29/21     Page 4 of 10




         9.       On July 27, Lantern propounded a response to the Interrogatories, Spyglass media

Group, LLC (f/k/a Lantern Entertainment LLC’s) Objections and Responses to Robert

Weinstein’s First Set of Interrogatories (the “Response”), attached hereto as Exhibit A. In its

Response, Lantern failed to answer any Interrogatory, instead asserting general and

unsubstantiated objections that not a single one of the Interrogatories is relevant. In its Response

Lantern states:

         Spyglass objects to these Requests on the grounds that they are irrelevant to the
         sole issue presented in the Motion – whether Robert Weinstein is entitled to
         Participations. Instead, each Request seeks information solely as to the amount of
         such Participations. If the United States Bankruptcy Court for the District of
         Delaware grants Robert Weinstein’s Motion and it is finally determined that he is
         entitled to such Participations, Spyglass will provide Robert Weinstein with an
         accounting of those Participation interests. Until that time, any such Requests are
         premature and, therefore, irrelevant.

Response, ¶3.

         10.      As set forth above, Lantern’s statement that the sole issue presented in the Motion

to Enforce is that of Mr. Weinstein’s entitlement to Participations is patently false. To the

contrary, and as Lantern is well aware, the Motion to Enforce seeks to compel payment of such

Participation rights. See Motion, pp. 4, 17. During counsel’s meet and confer communications,

Lantern’s counsel continued to suggest, without any legal or factual support, that “the only issue

the Court is going to decide” is Mr. Weinstein’s entitlement to Participations. See, Emails

between Kerri K. Mumford, Esq., Counsel to Mr. Weinstein, and Brett Ingerman, Esq., et al.,

Counsel to Lantern (July 28, 2021—July 29, 2021) attached hereto as Exhibit B.

         11.      A hearing on the Motion to Enforce is scheduled for August 5, 2021, at 10:30

a.m. (ET) (the “Hearing”).




{1202.001-W0065449.}
                                                   4
               Case 18-10601-MFW          Doc 3391      Filed 07/29/21    Page 5 of 10




                                       RELIEF REQUESTED

         12.      By this Motion, Mr. Weinstein requests the entry of an order compelling Lantern

to fully and substantively respond to the Interrogatories, and granting such other relief as the

Court finds appropriate, including awarding reasonable fees and costs in connection with this

Motion.

                                        BASIS FOR RELIEF

         13.      Rule 37 provides that, after a party seeking discovery has made a good faith effort

to confer with the party resisting discovery to obtain the sought discovery without court action, a

party may move for an order compelling disclosure or discovery. Fed. R. Civ. P. 37(a); Fed. R.

Bankr. P. 7037(a). A motion to compel discovery brought under Federal Rule 37 is controlled

by Fed. R. Civ. P. 26(b)(1). See Parallel Networks Licensing, LLC v. Int’l Bus. Machines Corp.,

No. CV 13-2072-SLR-SRF, 2015 LEXIS 109897, at *5-6 (D. Del. Aug. 20, 2015). Federal Rule

26(b)(1) provides that:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant
         to any party’s claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the parties’
         resources, the importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely benefit.
         Information within this scope of discovery need not be admissible in evidence to
         be discoverable.

Fed. R. Civ. P. 26(b)(1); Fed. R. Bankr. P. 26(b)(1).

         14.      In the Third Circuit, “the relevancy standard under Rule 26 is broad”. New Atl.

Venture Fund III, L.P. v. Vir2us, Inc., 2016 U.S. Dist. LEXIS 84927, at *8 (D. Del. June 30,

2016). When considering relevancy, the “primary issue for determination before the Court, then,

is ‘whether the documents and information sought relate to any of the legal or factual issues in

dispute.’” In re Energy Future Holdings Corp., 513 B.R. 651, 656 (Bankr. D. Del. 2014). Once

{1202.001-W0065449.}
                                                   5
               Case 18-10601-MFW         Doc 3391     Filed 07/29/21    Page 6 of 10




Mr. Weinstein has shown the relevance of the Interrogatories, Lantern has the burden of showing

why it should not be compelled to respond. See, e.g., Official Comm. of Unsecured Creditors of

Allied Sys. Holdings v. Yucaipa Am. Alliance Fund I, L.P. (In re Allied Sys. Holdings), 2015

Bankr. LEXIS 3839, at *31 (Bankr. D. Del. Nov. 9, 2015) (stating that the party seeking

discovery carries the initial burden of showing relevance, however, “[o]nce that initial burden is

met, the party resisting the discovery has the burden to establish the lack of relevance by

demonstrating that the requested discovery (1) does not come within the broad scope of

relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the

potential harm occasioned by discovery would outweigh the ordinary presumption in favor of

broad disclosure.”) (internal citation omitted); Velocity Int’l, Inc. v. Celerity Healthcare

Solutions, Inc., Civil Action No. 90-102, 2011 U.S. Dist. LEXIS 53508, at *5 (W.D. Pa. June 1,

2010) (“If the opposing party resists production, it must explain the reasons why the information

requested is not relevant or otherwise not subject to discovery.”) (internal citation omitted).

“Construed as a broad standard, discovery is ordinarily allowed under the concept of relevancy

‘unless it is clear that the information sought can have no possible bearing upon the subject

matter of the action.” CSC Trust Co. v. Energy Future Intermediate Holdings Co. LLC (In re

Energy Future Holdings Corp.), 513 B.R. 651, 656 (Bankr. D. Del. 2014) (internal citation

omitted).

         15.      Here, Lantern has no legitimate basis for its objections to the Interrogatories;

indeed, there is no basis in law or fact for Lantern itself to unilaterally determine what the Court

will or will not decide in connection with the Motion to Enforce in an effort to predetermine

relevancy of the Interrogatories.        The fact that Mr. Weinstein’s right to post-closing




{1202.001-W0065449.}
                                                  6
               Case 18-10601-MFW         Doc 3391     Filed 07/29/21     Page 7 of 10




Participations under the APA must be determined in connection with the Motion to Enforce is

not a valid basis to object to the Interrogatories on “relevance” grounds.

         16.      As the above excerpts from the Motion to Enforce demonstrate, both the rights to

Participation Interests and Lantern’s actual payments thereof to Mr. Weinstein are directly at

issue in the Motion to Enforce. There is nothing “premature” or “irrelevant” about addressing

matters of accounting in connection with the Motion to Enforce. Taken to its logical conclusion,

accepting Lantern’s argument would mandate that no discovery as to damages ever would be

relevant until the Court first determined that a right to payment exists. This of course is not the

standard and such stonewalling reeks of bad faith. Lantern itself suggests that the amount at

issue is “millions of dollars” but inexplicably argues that Mr. Weinstein has no basis to

determine the amount at stake. Objection, ¶ 1. Accordingly, Lantern cannot substantiate its

objections and fails to show that “it is not clear that the that the information sought can have no

possible bearing upon the subject matter of the action.” Id.

         17.      The Bankruptcy Rules require Lantern to respond fully to Mr. Weinstein’s

Interrogatories. Fed. R. Bankr. P. 7033(b)(3) (“Each interrogatory must, to the extent it is not

objected to, be answered separately and fully in writing under oath.”); 7033(b)(1) (“The

interrogatories must be answered . . . .”). Furthermore, rule 37(a)(4) of the Federal Rules

requires that, “[f]or purposes of this subdivision (a), an evasive, or incomplete disclosure,

answer, or response must be treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P.

37(a)(4). Thus, despite Lantern propounding its Response, given the evasive and incomplete

response, the Court must treat the Response as a failure to answer or respond.




{1202.001-W0065449.}
                                                  7
               Case 18-10601-MFW         Doc 3391      Filed 07/29/21    Page 8 of 10




         18.      Given the complete and utter failure of Lantern to even attempt to satisfy the

federal rules of discovery or the controlling precedent as to what is relevant, Lantern should be

sanctioned for such willful failures to appropriately respond to the Interrogatories.

         19.      Federal Rule 37(a)(5)(A) mandates:

         (A) If the Motion is Granted (or Disclosure or Discovery is Provided After
         Filing). If the Motion is granted – or if the disclosure or requested discovery is
         provided after the motion was filed – the court must, after giving an opportunity
         to be hear, require the party or deponent whose conduct necessitated the motion,
         the party or attorney advising that conduct, or both to pay the movant’s reasonable
         expenses incurred in making the motion, including attorney’s fees. But the court
         must not order this payment if:

                 (i) the movant filed the motion before attempting in good faith to obtain
         the disclosure or discovery without court action;

                (ii) the opposing party’s nondisclosure, response, or objection was
         substantially justified; or

                  (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A); Fed. R. Bankr. P. 37(a)(5)(A).           Lantern has not shown the

substantial justification that is necessary to avoid sanctions. See, e.g., Rozek v. GMAC (In re

Rozek), Case No. 02-3026, 2003 Bankr. LEXIS 1656, at *12 (Bankr. N.D. Ohio May 13, 2003)

(holding that, to avoid sanctions, party must show “substantial justification” for failing to

provide discovery, not just “some justification”) (internal citation omitted); Ray v. Univ. of Tulsa

(In re Ray), 283 B.R. 70, 81 (Bankr. N.D. Okla. 2002) (noting requirement of “substantial

justification” to avoid sanctions for failure to provide discovery). Lantern has no basis to claim

that the Interrogatories are not relevant other than its contrived attempt to limit the relief sought

and its own determination as to what the Court should determine.

         20.      If the Court agrees that Lantern should reimburse Mr. Weinstein for his expenses

in pursuing this Motion, Mr. Weinstein seeks leave to file under Certification of Counsel a



{1202.001-W0065449.}
                                                  8
               Case 18-10601-MFW          Doc 3391     Filed 07/29/21     Page 9 of 10




statement of reasonable fees and expenses incurred in pursuing this Motion, when all expenses

can be tabulated, without the need to estimate the same.

                               NOTICE AND NO PRIOR REQUEST

         21.       Notice of this Motion has been given to the following parties or, in lieu thereof,

to their counsel, if known: (a) the Office of the United States Trustee; (b) the Liquidating

Trustee; (c) Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) and (d) any party

requesting notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested

herein, Mr. Weinstein submits that no other or further notice is required.

         22.      No previous request for the relief sought in this Motion has been made to this

Court or any other court.

                       CERTIFICATION PURSUANT TO LOCAL RULE 7026-1

         Counsel to Mr. Weinstein hereby certifies that it has in good faith conferred or attempted

to confer with Lantern in a reasonable effort to obtain responses to the Interrogatories and the

matters set forth herein without Court action. Before the Motion was filed, the parties tried to

resolve and/or limit matters through the email communications as outlined in Exhibit B, as well

as a follow-up teleconference where no agreement was reached.




                             [Remainder of Page Intentionally left Blank]




{1202.001-W0065449.}
                                                   9
              Case 18-10601-MFW         Doc 3391      Filed 07/29/21    Page 10 of 10




                                          CONCLUSION

         For the foregoing reasons, Mr. Weinstein respectfully requests that the Court (i) grant the

Motion, (ii) enter an order substantially in the form attached hereto compelling Lantern to

answer the Interrogatories, (iii) award Mr. Weinstein fees and costs in pursuing the Motion, and

(iv) grant such other and further relief as the Court deems just and proper.

Dated: July 29, 2021                          LANDIS RATH & COBB LLP
Wilmington, Delaware
                                              /s/ Kerri K. Mumford
                                              Adam G. Landis (No. 3407)
                                              Kerri K. Mumford (No. 4186)
                                              Matthew R. Pierce (No. 5946)
                                              919 North Market Street, Suite 1800
                                              Wilmington, Delaware 19801
                                              Telephone: 302.467.4400
                                              Facsimile: 302.467.4450
                                              E-mail:landis@lrclaw.com
                                                      mumford@lrclaw.com
                                                      pierce@lrclaw.com

                                              -and-

                                              SAUER & WAGNER LLP
                                              Robert S. Chapman
                                              1801 Century Park E
                                              Los Angeles, California 90067
                                              Telephone: 310.712.8100
                                              Email: rchapman@swattys.com

                                              Counsel to Robert Weinstein




{1202.001-W0065449.}
                                                 10
